Citation Nr: 1233209	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for depression, claimed on a secondary basis. 

3.  Entitlement to service connection for a sleep disorder, claimed on a secondary basis. 

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability. 

5.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the left lower extremity for the period prior to October 6, 2010.  

6.  Entitlement to an initial evaluation in excess of 10 percent for varicose veins of the right lower extremity for the period prior to October 6, 2010.   



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The first four issues listed on the title page were last before the Board in June 2010 when they were remanded for additional evidentiary development.  Also before the Board in June 2010 was a claim of entitlement to service connection for varicose veins.  This claim was also remanded by the Board.  In April 2012, service connection for varicose veins of the left and right lower extremities was granted, representing a full grant of that benefit sought.  The issue of entitlement to service connection for varicose veins is no longer on appeal.  

However, as set out below, the Board finds the Veteran has submitted a notice of disagreement concerning the initial evaluation assigned for the service connected varicose veins in the April 2012 rating decision.  The issues on the title page have been amended accordingly.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.




REMAND

The Veteran is claiming entitlement to service connection for hepatitis C, which he alleges is a result of multiple sexual partners in service. 

In conjunction with the claim, a VA examination was scheduled to obtain an opinion regarding whether the Veteran has hepatitis C and if so, whether the disorder is related to service.  In the report of a May 2004 VA examination, the examiner noted the Veteran had positive hepatitis C antibodies, as well as other positive tests, in September 2003.  The examiner observed that the Veteran received a tattoo when he was in high school in 1964 by a classmate.  The Veteran denied intravenous drug abuse but had tried cocaine in the past one time.  In Vietnam, he had multiple partners in 1971 and 1972.  He denied blood transfusions.  The examiner found that the hepatitis C was possibly caused by the tattoo in 1964 and possibly caused in Vietnam by multiple partners in 1971 and 1972.  The examiner also found the hepatitis C was less likely related to intranasal cocaine use.  The examiner concluded by writing that the tattoo is number one likely related to the hepatitis C condition at this time.  Significantly, the examiner did not provide any rationale for why he found that the 1964 tattoo was the most likely cause of the Veteran's hepatitis C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board notes that, in May 2006, a private physician wrote that it was his medical opinion that the Veteran had hepatitis C which related back to the time the Veteran was in the military from 1969 to 1973.  The physician reported what sources of information he used in forming the opinion.  In April 2007, another private physician reported that he had reviewed the May 2006 assessment and he agreed with it.  Significantly, both physicians also failed to include a rationale for why they found that the Veteran's hepatitis C was due to active duty as opposed to the pre-service tattoo or some other cause.  In this regard, the Board notes the Veteran was incarcerated for several years following his discharge from service.  


In light of the above, the Board finds that remand for an additional VA opinion is necessary.   

As set out in the introduction, in April 2012, the RO granted service connection for varicose veins of the lower extremities and assigned 10 percent evaluations effective as of August 25, 2005 and 40 percent evaluations effective from October 6, 2010 for both lower extremities.  In May 2012, the Veteran submitted a statement indicating that he believed the 40 percent rating should be effective back to August 25, 2005.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issues must be remanded for issuance of a statement of the case.  

The Board finds the claims of entitlement to an acquired psychiatric disorder to include as secondary to hepatitis C, entitlement to service connection for a sleep disorder to included as secondary to hepatitis C and the issue of entitlement to TDIU are inextricably intertwined with the hepatitis C claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, they must also be remanded for the development set out below.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the claims of entitlement to an evaluation in excess of 10 percent for varicose veins of the left lower extremity and right lower extremity for the period prior to October 6, 2010.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if an appeal is timely perfected, should these issues be returned to the Board for further appellate consideration, if otherwise in order.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his hepatitis C, depression and sleep disorder.  After securing any necessary releases, request any relevant records identified which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  

3.  After the record development above has been completed to the extent possible, send the Veteran's claims file to a gastroenterologist or infectious disease specialist, to obtain an opinion as to whether the Veteran's hepatitis C is etiologically related to his active duty service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  If the specialist determines that an examination is necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file, the examiner should provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50/50 probability), that the Veteran's currently diagnosed hepatitis C is causally related to service rather than pre- and post service risk factors.  In rendering the opinion, the examiner should specifically address the Veteran's pre-service history to include receipt of a tattoo in 1964, in-service treatment for venereal disease and allegations of multiple partners in 1971 and 1972, and any pertinent post-service history to include intranasal cocaine use and incarceration from approximately 1976 to 1985.  The medical reasoning for the conclusions reached must be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.  

(The term "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)

4.  Thereafter, the claim for service connection for hepatitis C, as well as the depression, sleep disorder, and TDIU claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


